Citation Nr: 1642179	
Decision Date: 11/02/16    Archive Date: 11/18/16

DOCKET NO.  13-05 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a gastrointestinal disorder.

3.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel



INTRODUCTION

The Veteran served in the U.S. Marine Corps from May 1960 to September 1964. His military commendations include the Combat Aircrew Insignia.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2010 decision of the New Orleans, Louisiana, Regional Office (RO).

The issue of entitlement to service connection for tinnitus has been raised by the record in a report of a May 2010 VA audiology examination, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ. VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA audiology examination in May 2010. The examiner stated that "it cannot be determined without resorting to speculation if the current hearing loss and tinnitus . . . is due to noise exposure in service." The United States Court of Appeals for Veterans' Claims (Court) has directed that, before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence; it must be clear, from either the examiner's statements or the Board decision, that the examiner has indeed considered all procurable and assembled data; and the phrase "without resort to speculation" should reflect the limitations of knowledge in the medical community at large and not those of a particular examiner. Jones v. Shinseki, 23 Vet. App. 382, 393-94 (2010). The Board observes that it is not evident from the record that the examiner's use of the phrase "without resorting to mere speculation" reflects "the limitations of knowledge in the medical community at large" rather than solely her own. Given these facts, the Board finds that the May 2010 VA audiological medical opinion is inadequate and a new opinion is required.

The Veteran has asserted that his gastrointestinal disorders and headaches began as a result of service-related stress. He has not been afforded VA examinations for these disorders. VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive. McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991). Therefore, remand is necessary to conduct appropriate examinations.

VA should also obtain all relevant VA and private clinical documentation and other records which could be potentially helpful in resolving the Veteran's claim. Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The case is REMANDED for the following action:

1.  Advise the Veteran that he may submit any additional medical and non-medical evidence relating to his claimed bilateral hearing loss, gastrointestinal disorders, and headaches that is not already in VA's possession. 

2.  Associate with the record any VA clinical documentation not already of record pertaining to the treatment of the Veteran for bilateral hearing loss, gastrointestinal disorders, and headaches.

3.  Return the file to the VA examiner who conducted the May 2010 VA audiology examination. If the examiner is not available, have the file reviewed by a similarly-qualified examiner. If necessary to respond to the inquiries below, schedule the Veteran for a VA audiology examination to obtain an opinion as to the nature and etiology of his bilateral hearing loss. All indicated tests and studies should be accomplished and the findings reported in detail. 

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

The examiner should address whether the Veteran's bilateral hearing loss was caused by in-service noise exposure. If the examiner concludes that she cannot render an opinion without resort to mere speculation, the examiner must state whether that opinion reflects "the limitations of knowledge in the medical community at large" rather than solely her own.

The examiner's attention is drawn to the following:

*DD214 documenting the Veteran's MOS was helicopter mechanic

*Service treatment records showing hearing tests conducted during physical examination for service entrance and physical examination for service separation. 

*May 2010 VA audiology examination documenting current bilateral hearing loss and in-service noise exposure.

*October 2010 notice of disagreement (NOD) including a written statement from the Veteran about his bilateral hearing loss disability and in-service noise exposure.

*November 2012 written statement from the Veteran describing the onset of his hearing loss disability.

*VA Form 646 and associated statement from the Veteran's representative.

4.  Schedule the Veteran for a VA examination to obtain an opinion as to the nature and etiology of his gastrointestinal disorders. All indicated tests and studies should be accomplished and the findings reported in detail. 

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

The examiner should address whether any identified gastrointestinal disorder had its onset during active service; is etiologically-related to any in-service event, injury, or disease; or was, in any way, caused by active service.

The examiner's attention is drawn to the following:

*Private treatment records dated between July 1992 and April 2004 documenting diagnoses of multiple gastric ulcers, gastritis, mild bleeding, hiatal hernia with reflux, peptic ulcer disease, rule-out esophageal spams, and gastroesophageal reflux disease (GERD). VBMS Entry June 3, 2010, p. 1, 3, 11, 15, 16, 19.

*October 2010 NOD including a written statement from the Veteran about his gastrointestinal disorders.

*November 2012 written statement from the Veteran describing the onset of his gastrointestinal disorders.

*VA Form 646 and associated statement from the Veteran's representative.

5.  Schedule the Veteran for a VA examination to obtain an opinion as to the nature and etiology of his headaches. All indicated tests and studies should be accomplished and the findings reported in detail. 

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

The examiner should address whether any identified headache disorder had its onset during active service; is etiologically-related to any in-service event, injury, or disease; or was, in any way, caused by active service.


The examiner's attention is drawn to the following:

*October 2010 NOD including a written statement from the Veteran about his headaches.

*November 2012 written statement from the Veteran describing the onset of his headaches.

*VA Form 646 and associated statement from the Veteran's representative.

6.  Readjudicate the issues on appeal. If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).

